Citation Nr: 1818193	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-16 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2015, the Board granted reopening of the claim of entitlement to service connection for bilateral hearing loss based on new and material evidence, and remanded the claim, along with the claim of entitlement to service connection for glaucoma, to the agency of original jurisdiction (AOJ) for further development.  

In April 2017, the Board granted service connection for tinnitus, and denied service connection for spine and hypertension disabilities.  In addition, the Board bifurcated the issue of entitlement to service connection for bilateral hearing loss, and denied the left ear hearing loss service connection claim.  The Board remanded right ear hearing loss and glaucoma claims to the AOJ for further development.  As such, service connection for left ear hearing loss is not presently before the Board.  


FINDINGS OF FACT

1. The Veteran's current right ear hearing loss disability did not have onset during active service, was not caused by active service and did not manifest within one year of separation from active service.

2. The Veteran's current glaucoma did not have onset during active service, and was not caused by active service.



CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have not all been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for glaucoma have not all been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A. Right Ear Hearing Loss

The Veteran asserts that service connection for right ear hearing loss is warranted due to exposure to artillery fire during military training activities.

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

Initially, the Board finds that the preponderance of evidence is against a finding that the Veteran's right ear hearing loss disability manifested itself to a degree of disability of 10 percent or more within a year of his discharge from service in 1971.  There is no evidence of hearing loss in that year other than the Veteran's current assertions - those assertions are not based on audiometric testing and hence, the evidence does not show hearing loss to a compensable degree during the presumptive period.  Thus, the one-year presumption for sensorineural hearing loss under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  

As for direct service connection, on November 2017examination a diagnosis of right ear mixed hearing loss was provided.  The Veteran had a speech recognition score of 92 percent in the right ear using the Maryland CNC Test.  Thus, a right ear hearing loss disability for VA compensation purposes was established.  See 38 C.F.R. § 3.385.  Accordingly, the first element of service connection, a current disability, is met.

The Board acknowledges that VA examinations conducted in April 2014 and December 2014 found that the Veteran did not have a hearing loss disability in the right ear for VA purposes.  However, a hearing loss disability was established at the most recent December 2017 VA Examination.  Thus, the Board finds that there is proof of a current disability.  See Bramer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's DD-214 indicates that his military occupational specialty (MOS) was a vehicle driver.  Military personnel records indicate that he served in Korea from August 1970 to November 1971.  The Veteran is competent to report his in-service noise exposure and his reports are consistent with the circumstance of his service.  38 U.S.C. § 1154(a) (2012).  Therefore, in-service noise exposure is conceded.   
 
The remaining question is whether the Veteran's hearing loss disability was incurred in or as a result of his in-service noise exposure.

Service treatment records do not show any complaints of or treatment for hearing loss.  On November 1971 separation, an audiometer showed 0 decibels at all applicable auditory threshold levels in the right ear.  A clinical evaluation of the ears was normal.

Post-service in an October 2007 letter, a private physician indicated that the Veteran had bilateral hearing loss with a speech recognition discrimination score of 88 percent in the right ear.  Hearing protection was recommended.

The Veteran was afforded a VA examination in November 2017.  A review of the claims file was noted and in-person examination was conducted.  Based on medical literature stating that "a noise induced hearing loss will not progress once it is stopped," the examiner opined that the Veteran's current hearing loss disability is less likely than not (less than 50 percent probability) caused by or a result of in-service noise exposure.  As rationale, the examiner referenced service treatment records showing normal hearing at entrance and separation.  

The Board finds the examiner's opinion to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as providing specific medical evidence and literature for the opinion rendered.  Further, the opinion is consistent with records showing excessive post-service noise exposure.  On December 2015 examination, the Veteran reported working after service as a pipefitter and construction worker for 15 years.  Therefore, the examination report warrants probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").

To the extent the Veteran claims that he has had continuous right ear hearing loss symptoms since service, he is competent to do so.  However, the Veteran's statements regarding the onset of hearing loss are not credible due to inconsistency with other evidence of record.  Service treatment records are absent for notation of a right ear hearing loss disability.  On separation, an audiological test was conducted and no hearing loss diagnosis was provided.  Notably, the Veteran did not seek medical treatment for hearing loss symptoms until October 2007.  Moreover, the Board notes that the Veteran had the opportunity to file a claim for hearing loss given the fact that he filed a claim for other conditions in November 1971 immediately after service; however, he did not do so.  To the extent that he alleges continuous symptoms since service he did not file a claim until October 2004.  Given that he reported other conditions and filed claims for other disabilities many years prior to when he first complained of hearing loss symptoms, it is likely that there would be some earlier recorded indication of hearing loss symptoms.  Therefore, the Board finds that the Veteran's statements as to the onset and continuity of right ear hearing loss symptoms not credible.  

The Board must conclude that the weight of the evidence is against the claim of service connection for right ear hearing loss.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not help the Veteran.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for right ear hearing loss is not warranted.

B. Glaucoma

The Veteran generally claims to have glaucoma related to his service.

The Veteran is currently diagnosed as having glaucoma. See November 2017 VA Examination.  Thus, the first element of service connection, a current disability, is met.  The remaining question is whether the disability is related to service.

Service treatment records reflect that in October 1971 the Veteran was treated for left eye trouble and a small cystic lesion on his left lower eyelid.  On November 1971 separation, clinical evaluation of his eyes was normal.

Post-service August 2003 and May 2005 VA treatment records document questionable glaucoma.  In a December 2007 private letter, based on an eye examination, an assessment of glaucoma in both eyes was provided.  April 2012 private treatment records, for an initial evaluation, list "glaucoma due secondary to diabetes" as a chronic condition.

Pursuant to the January 2015 remand, the Veteran was afforded a VA examination in December 2015.  The examiner was unable to provide an opinion without resorting to speculation because the examiner was unable to locate service treatment records or any records prior to 2002.  As such, in April 2017 the Board remanded the claim again for a new VA opinion.

The Veteran was afforded a VA examination in November 2017.  A review of the claims file was noted and in-person examination was conducted.  The Veteran provided a medication list and information detailing cataract surgeries.  The examiner opined that the Veteran's current glaucoma is less likely than not (less than 50 percent probability) incurred in or caused by his service.  As rationale, the examiner attributed the disability to risk factors, such as advanced age and diabetes.
As for eye hemorrhages, the examiner attributed numerous retinal hemorrhages in the Veteran's eyes to his diabetes condition treated with medication. 

The Board finds the examiner's opinion to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as providing specific medical evidence and literature for the opinions rendered.  Further, the opinions are consistent with post-service medical records showing questionable glaucoma starting in August 2003, more than 30 years after service, which is evidence that tends to weigh against the claim.  Therefore, the examination report warrants probative weight. See Nieves-Rodriguez, 22 Vet. App. at 304.  As such, service connection on a direct basis is not warranted.

Regarding secondary service connection, the Board acknowledges April 2012 private treatment records that list "glaucoma due secondary to diabetes" as a chronic condition.  However, no opinion or rationale was provided.  Notably, the Veteran himself does not assert that glaucoma is secondary to his service-connected diabetes condition.  Further, on November 2017 examination, the examiner attributed retinol hemorrhages, not glaucoma, to diabetes.  As indicated above, objective medical findings and opinion provided by the November 2017 examiner are the most probative evidence of record in this regard and the criteria for secondary service connection are not satisfied.  38 C.F.R. § 3.310(a).  

The only evidence of record suggesting a link or nexus between the Veteran's current glaucoma and his service come from the Veteran himself.  While the Veteran is competent to provide statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or expertise that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case are outside the realm of common knowledge of a lay person because they involve complex medical issues that goes beyond  simple and immediately observable cause-and-effect relationships.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The cause of glaucoma demonstrated many years after a period of active service is a complex question, not simple, and under the facts of this case, not a question that can be answered by a lay person.  Medical expertise is required to provide competent opinion with regard to this question.  As such, the Veteran's statements to this effect are lacking in probative value.

For the reasons stated above, the Board concludes that the preponderance of evidence is against granting service connection for glaucoma, on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for glaucoma is denied.


___________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


